t c memo united_states tax_court johnnie everage petitioner v commissioner of internal revenue respondent docket no filed date johnnie everage pro_se steven r guest for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure petitioner resided in milwaukee wisconsin at the time the petition was filed the only issue is whether social_security_benefits received by petitioner in in the amount of dollar_figure are includable in gross_income the facts may be summarized as follows petitioner was employed by the u s postal service until in that year he was retired petitioner did not receive a pension at that time in petitioner started drawing social_security_benefits in petitioner was awarded a pension from the postal service and received a lump-sum payment in the amount of dollar_figure for his pension from during petitioner also received dollar_figure in social_security_benefits on his federal_income_tax return petitioner reported the dollar_figure received from the postal service he did not report any income from the social_security administration upon examination of that return respondent determined that dollar_figure of the social_security_benefits should have been included in gross_income petitioner and respondent agree that petitioner received dollar_figure from the postal service and that of that amount dollar_figure is includable in gross_income petitioner does not dispute that he received dollar_figure from the social_security administration but he contends that the social_security_benefits are not includable in gross_income sec_86 governs the taxability of social_security_benefits that section which is complex and cannot be parsed easily provides in relevant part a in general -- in general --except as provided in paragraph gross_income for the taxable_year of any taxpayer described in subsection b notwithstanding section of the social_security act includes social_security_benefits in an amount equal to the lesser of-- a one-half of the social_security_benefits received during the taxable_year or b one-half of the excess described in subsection b additional_amount --in the case of a taxpayer with respect to whom the amount determined under subsection b a exceeds the adjusted_base_amount the amount included in gross_income under this section shall be equal to the lesser of-- a the sum of-- i percent of such excess plus ii the lesser_of the amount determined under paragraph or an amount equal to one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or b percent of the social_security_benefits received during the taxable_year b taxpayers to whom subsection a applies -- in general --a taxpayer is described in this subsection if-- a the sum of-- i the modified_adjusted_gross_income of the taxpayer for the taxable_year plus ii one-half of the social_security_benefits received during the taxable_year exceeds b the base_amount modified_adjusted_gross_income --for purposes of this subsection the term modified_adjusted_gross_income means adjusted gross income-- a determined without regard to this section and sec_135 sec_911 sec_931 and sec_933 and b increased by the amount of interest received or accrued by the taxpayer during the taxable_year which is exempt from tax c base_amount and adjusted_base_amount -- for purposes of this section-- base_amount --the term base_amount means-- a except as otherwise provided in this paragraph dollar_figure b dollar_figure in the case of a joint_return and c zero in the case of a taxpayer who-- i is married as of the close of the taxable_year within the meaning of sec_7703 but does not file a joint_return for such year and ii does not live apart from his spouse at all times during the taxable_year adjusted_base_amount --the term adjusted_base_amount means-- a except as otherwise provided in this paragraph dollar_figure b dollar_figure in the case of a joint_return and c zero in the case of a taxpayer described in paragraph c petitioner's adjusted_gross_income and modified_adjusted_gross_income are the same--dollar_figure his base_amount was dollar_figure sec_86 his adjusted_base_amount is dollar_figure sec_86 under sec_86 petitioner's modified_adjusted_gross_income dollar_figure plus one-half of the social_security_benefits dollar_figure totaling dollar_figure exceeds the adjusted_base_amount of dollar_figure accordingly under sec_86 the amount of the social_security_benefits to be included in petitioner's gross_income is equal to the lesser_of dollar_figure the sum of percent of the excess of dollar_figure dollar_figure less dollar_figure or dollar_figure plus the lesser_of dollar_figure which is one- half of the difference between the adjusted_base_amount dollar_figure and the base_amount dollar_figure or one-half of the benefits received dollar_figure or percent of the social_security_benefits dollar_figure or dollar_figure respondent included dollar_figure in gross_income the difference is due to rounding petitioner does not dispute the accuracy of respondent's calculation rather petitioner argues that if he had as he should have received the payments from the postal service ratably over the years for which they were paid to he would have paid no tax on the social_security_benefits received in because his income would not have exceeded either the base_amount or the adjusted_base_amount thus the bunching of the postal service income produces this anomalous situation petitioner's chagrin and frustration may be understandable nonetheless we must apply the statutes as congress wrote them and we do not have the power to rewrite sec_86 to avoid this anomaly see 83_tc_742 unfortunately for petitioner congress did not ameliorate the effect of the bunching of income from other sources when it enacted sec_86 accordingly respondent's determination must be sustained decision will be entered for respondent
